DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 17, 2021 has been entered.
 
Applicant’s Amendment filed March 17, 2021 in response to Examiner’s Final Office Action has been reviewed. Claims 1-12, 14-20 are pending. Claims 1, 10 and 17 are amended. Claim 13 is canceled. 

Allowable Subject Matter
Claims 1-12, 14-20 are allowed over the prior art of record.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record fails to teach or suggest individually a haptic rendering device comprising a pattern layer that exhibits auxetic behavior, the patterned layer comprising a pattern form by one or more of cuts and formed indentations in a non-auxetic material as set forth in independent claims 1, 10 and 17.

	The closet prior art, Spann et al., US Patent Application Publication No 20200185592 teaches a variety of different optic and electro-optic architectures, including active and passive optics that includes a nanovoided polymer element, which may be located at least in part between the electrodes. In some examples, the nanovoided polymer element may include anisotropic voids, including a gas, and separated from each other by polymer walls. The closest prior art fails to anticipate or render Applicant’s limitations above obvious. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUY N PARDO whose telephone number is (571)272-4082.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 

/THUY N PARDO/Primary Examiner, Art Unit 2691